        Case 4:18-cv-00575-BSM Document 63 Filed 11/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CLARENCE ABRAM, et al.                                                       PLAINTIFFS

v.                          CASE NO. 4:18-CV-00575-BSM

SEECO, INC., et al.                                                        DEFENDANTS

                                         ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 62] and Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with prejudice with each party

bearing its own costs and fees.

       IT IS SO ORDERED this 4th day of November, 2020.



                                                    UNITED STATES DISTRICT JUDGE
